United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
D.S., Appellant
)
)
and
)
)
DEPARTMENT OF THE ARMY, IMA
)
HEADQUARTERS, Fort Dix, NJ, Employer
)
___________________________________________ )
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director,

Docket No. 11-1485
Issued: April 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 8, 2011 appellant filed a timely appeal from the February 23, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a schedule award
of the upper or lower extremity.
FACTUAL HISTORY
This case was previously on appeal before the Board. In a decision dated May 12, 2010,
the Board found that appellant’s case was not in posture for decision regarding whether he was
entitled to a schedule award due to an unresolved conflict in medical opinion. The case was
1

5 U.S.C. § 8101 et seq.

remanded to OWCP to refer him to an impartial medical specialist for examination and opinion
on the nature and extent of any impairment related to the accepted conditions.2 The facts of the
case as set forth in the Board’s prior decision are incorporated herein by reference.
On remand, in a letter dated May 26, 2010, appellant was referred to Dr. David A.
Bundens, Board-certified in orthopedic surgery, for an impartial medical examination. OWCP
provided Dr. Bundens with a statement of accepted facts and asked him to provide a permanent
impairment calculation for appellant and to establish the date of maximum medical
improvement.
In a June 22, 2010 report, Dr. Bundens reviewed appellant’s history and set forth findings
on examination. He advised that, while appellant had some symptoms in his arms and legs, he
was neurologically normal. Dr. Bundens assessed that appellant had injuries to the cervical,
thoracic and lumbar spines and currently had degenerative disc disease in these regions and had
symptoms in his upper and lower extremities as a result of his spinal problems. In rating
impairment under the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (6th ed. 2009) (hereinafter, A.M.A., Guides), he determined appellant’s impairment
of the spine. Dr. Bundens referred to tables in Chapter 17, The Spine and Pelvis, including Table
17-2, Table 17-3 and Table 17-4,3 explained grade modifier adjustments and opined that
appellant had 2 percent impairment for the thoracic spine, 9 percent impairment for the cervical
spine and 10 percent impairment of the lumbar spine.
On July 1, 2010 OWCP requested that an OWCP medical adviser review Dr. Bundens’
report and provide an impairment rating. In a report dated July 12, 2010, the medical adviser
reviewed Dr. Bundens’ report and noted that Dr. Bundens’ found whole person impairment
ratings based on the cervical thoracic and lumbar spine. He explained that Dr. Bundens did not
find any objective evidence of upper or lower extremity radiculopathy. The medical adviser
explained that peripheral neuropathy impairment tables could not be used if there was no
objective radiculopathy. He therefore found that appellant had a zero percent rating for the upper
and lower extremities.
In an August 16, 2010 decision, OWCP denied appellant’s request for a schedule award,
finding that the medical evidence did not support permanent impairment of the upper or lower
extremities.
On August 23, 2010 appellant’s representative requested a hearing, which was held on
December 16, 2010.
By decision dated February 23, 2011, OWCP’s hearing representative affirmed the
August 16, 2010 decision. The hearing representative found that the July 12, 2010 report of
OWCP’s medical adviser represented the weight of the medical evidence.
2

Docket No. 09-1290 (issued May 12, 2010). The relevant facts include that on December 6, 1995 appellant
twisted his neck and low back at work while subduing a prisoner. OWCP accepted his claim for a lumbar sprain,
lumbar radiculitis and permanent aggravation of these conditions. Appellant also has a claim for a contusion to his
buttocks and low back strain sustained on June 12, 1996. This claim was doubled into the present claim.
3

A.M.A., Guides 565, 567, 571.

2

LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.6 For Office decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides, is used for evaluating permanent
impairment.7
Section 8123(a) of FECA provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”8 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.9
OWCP’s medical adviser may review the opinion, but the resolution of the conflict is the
responsibility of the impartial medical specialist.10
ANALYSIS
The Board finds that this case is not in posture for decision as OWCP improperly relied
upon the report of OWCP’s medical adviser, instead of the impartial medical examiner, to
resolve the conflict in medical evidence.
In a June 22, 2010 report, Dr. Bundens, the impartial medical examiner, opined that
appellant had an impairment of 2 percent for the thoracic spine, 9 percent for the cervical spine
and 10 percent for the lumbar spine. However, this was not sufficient to establish entitlement to
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.; see W.D., Docket No. 10-274 (issued September 3, 2010).

7

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010); A.M.A., Guides (6th ed. 2008).
8

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207, 210 (1993).
9

See Roger Dingess, 47 ECAB 123, 126 (1995); Juanita H. Christoph, 40 ECAB 354, 360 (1988); Nathaniel
Milton, 37 ECAB 712, 723-24 (1986).
10

V.G., 59 ECAB 635 (2008); Thomas J. Fragale, 55 ECAB 619 (2004); see also Richard R. LeMay, 56 ECAB
341 (2005).

3

a schedule award under FECA as FECA and OWCP regulations do not provide for payment of a
schedule award for the permanent loss of use of the back or spine.11 Dr. Bundens did not
specifically address whether appellant’s accepted conditions caused impairment in either his legs
or arms. Thus, his opinion was insufficient to resolve the medical conflict regarding whether
appellant had ratable impairment in his legs or arms causally related to his accepted conditions.
OWCP referred Dr. Bundens’ report to OWCP’s medical adviser. In a July 12, 2010
report, the medical adviser reviewed Dr. Bundens’ report and noted that he only rated spinal
impairment. He explained that appellant did not have any objective evidence of upper or lower
extremity radiculopathy such that the impairment tables for peripheral neuropathy could not be
used. The medical adviser opined that appellant had no impairment rating for the upper and
lower extremities. OWCP’s hearing representative’s February 23, 2011 decision found that the
July 12, 2010 report of the medical adviser represented the weight of the medical evidence. This
was improper. To properly resolve the conflict of medical opinion, it is the impartial medical
specialist who should provide a reasoned opinion regarding the extent of permanent impairment.
Although an OWCP medical adviser may review the opinion, the resolution of the conflict is the
responsibility of the impartial medical specialist. Where the opinion of the impartial specialist
requires clarification or elaboration, OWCP must secure a supplemental report from the
specialist to correct the defect.12 As Dr. Bundens’ report was insufficient to resolve the medical
conflict, it had an obligation to request a supplemental report from Dr. Bundens. As OWCP has
not requested a supplemental report from Dr. Bundens, an unresolved conflict remains.
Accordingly, OWCP’s February 23, 2011 decision must be set aside and the case
remanded for OWCP to request a supplemental report from Dr. Bundens regarding whether
appellant has ratable impairment in his arms or legs attributable to his accepted conditions

11

Neither FECA nor the regulations provide for the payment of a schedule award for the permanent loss of use of
the back or the body as a whole. FECA itself specifically excludes the back from the definition of organ. 5 U.S.C.
§ 8101(19); see also Jay K. Tomokiyo, 51 ECAB 361 (2000). However, a schedule award is payable for a
permanent impairment of any of the extremities that is due to an employment-related back condition. Denise D.
Cason, 48 ECAB 530, 531 (1997); Gordon McNeil, 42 ECAB 140 (1990).
12

See V.G., supra note 10. See also Charles H. Miller, Docket No. 93-2000 (issued March 22, 1995) (in a
situation where there exists a medical conflict, if the weight of the medical evidence lies anywhere, it must be with
the opinion of the specialist chosen to resolve the outstanding conflict).

4

pursuant to the A.M.A., Guides and OWCP procedures.13 After such further development as
OWCP deems necessary, it should issue an appropriate merit decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: April 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010)
(Exhibits 1, 4) (adopts Rating Spinal Nerve Extremity Impairment Using the Sixth Edition, The Guides Newsletter
(A.M.A., Chicago, Ill.), July/August 2009, as an approach for rating impairment to the upper or lower extremities
caused by a spinal injury).

5

